Citation Nr: 0734025	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  05-18 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for residuals of right patella fracture with 
chondromalacia.   



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1986 to July 
1986; and in the Reserves from December 1985 to December 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

This appeal is REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  The duty to assist a claimant 
includes obtaining an examination and medical opinion when 
necessary to make an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  In McLendon v. Nicholson, 
20 Vet. App. 79 (2006), the United States Court of Appeals 
for Veterans Claims (Court) discussed the steps to be taken 
in determining whether a VA examination is necessary prior to 
final adjudication of a claim.  According to McLendon, in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualified, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  38 U.S.C.A. 
§5103A(d)(2), 38 C.F.R. §3.159(c)(4)(i).  The Court in 
McLendon observed that the third prong, which requires that 
an indication that the claimant's disability or symptoms 
"may be" associated with the established event, is a low 
threshold.  McLendon, 20 Vet. App. at 83.  

Service medical records indicate the veteran reported a 
problem with his back in a November 2000 report of medical 
history.  Otherwise, service medical records are silent for 
any injuries, complaints, or treatment for back disability, 
although other conditions are reported.

A private x-ray report of August 1999 of the veteran's 
lumbosacral spine indicated that the veteran had 7-mm 
retrolithesis of 15 of the sacrum, possibly denoting 
instability at that level.  Additional medical evidence 
received subsequent to the issuance of the statement to the 
case in April 2005 reflects the veteran's continued 
complaints of low back pain with radiation of pain down the 
right side.  Inasmuch as the veteran has not been afforded an 
orthopedic examination to determine the etiology of any back 
pathology, he should been afforded the opportunity to report 
for a current examination prior to an appellate decision on 
the merits.  

As to evidence of residuals of right patella fracture with 
chondromalacia, the veteran submitted letters to the RO 
asserting that his knee flexibility was limited and that he 
had trouble wearing his knee brace because it irritated the 
scar tissue on the right patella.

As the most recent examinations in the record are from 2002, 
the Board finds that a more current compensation examination 
of the veteran would be helpful in determining an initial 
disability evaluation of the veteran's residuals of right 
patella fracture with chondromalacia.  

Significantly, the Board finds there is insufficient 
contemporaneous competent medical evidence on file to make a 
decision on the issue of entitlement to an initial disability 
evaluation in excess of 10 percent for residuals of right 
patella fracture with chondromalacia.  The veteran has not 
been afforded a VA medical examination in the past five 
years, including with medical nexus opinion, and there is 
otherwise no recent competent medical opinion evidence of 
record on the question of entitlement to an initial 
disability evaluation in excess of 10 percent for residuals 
of right patella fracture with chondromalacia.  In this 
regard, VA's General Counsel has provided guidance concerning 
increased rating claims for knee disabilities.  See 
VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 
23-97, it was held that a veteran who has arthritis and 
instability of the knee might be rated separately under 
Diagnostic Codes 5003 and 5257, provided that any separate 
rating must be based upon additional disability.  When a knee 
disorder is already rated under Diagnostic Code 5257, the 
veteran must also have limitation of motion under Diagnostic 
Code 5260 or Diagnostic Code 5261 in order to obtain a 
separate rating for arthritis.

In VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998), the VA 
General Counsel clarified that when a veteran has a knee 
disability evaluated under Diagnostic Code 5257, to warrant a 
separate rating for arthritis based on X-ray findings, the 
limitation of motion need not be compensable under Diagnostic 
Code 5260 or Diagnostic Code 5261; rather, such limited 
motion must at least meet the criteria for a zero-percent 
rating.

More recently, the VA General Counsel held that separate 
ratings could be provided for limitation of knee extension 
and flexion under Diagnostic Codes 5260 and 5261. VAOPGCPREC 
9-2004 (2004); 69 Fed. Reg. 59990 (2004).  

Further, during the pendency of this appeal, the Court issued 
a decision in the appeal of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VA's notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish an 
initial effective date, if a higher disability rating is 
granted on appeal.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2007) is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice, 
that includes: (1) the notice regarding 
service connection for a back disability 
that informs him of what he needs to 
provide to establish service connection; 
(2) what information VA has or will 
provide; (3) an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess, supra, and (4) requests or tells 
the veteran to provide any evidence in 
his possession that pertains to his 
service connection and increased rating 
claims.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issues on appeal.

2.  The AOJ should schedule the veteran 
for VA orthopedic examination, by an 
appropriate specialist, to determine the 
nature and etiology of the veteran's 
claimed low back disability and the 
severity of his service-connected 
residuals of right patella fracture with 
chondromalacia.  The examiner should be 
provided the full and accurate relevant 
history of the veteran's low back 
disability and residuals of right patella 
fracture with chondromalacia.  Any 
indicated special studies should be 
conducted.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
reports must be annotated in this regard.  
The examiner is requested to review the 
pertinent medical records, examine the 
appellant and provide a written opinion 
as to the presence, etiology and onset of 
his claimed low back disability.  
Significantly, the examiner should offer 
an opinion as to whether any current back 
disability is related to service.  

Regarding the service-connected residuals 
of right patella fracture with 
chondromalacia, the examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings.  The 
extent of arthritis of the right knee 
shown by X-rays and the active and 
passive range of motion of the right knee 
in degrees should be reported.  The 
examiner also should comment on the 
functional limitations caused by the 
veteran's service-connected right knee 
disability.  It is requested that the 
examiner address the following questions:

(a) Does the right knee exhibit 
impairment of recurrent subluxation or 
lateral instability.  If present, is the 
degree of impairment slight, moderate or 
severe?

(b) Does the right knee disability cause 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity, or atrophy?  If the 
severity of these manifestations cannot 
be quantified, the examiner should so 
indicate.  Specifically, the examiner 
must address the severity of painful 
motion from intermediate degrees to 
severe.  The examiner must note at what 
degree in the range of motion that pain 
is elicited as well as the severity of 
such pain.  

(c) With respect to subjective complaints 
of pain, the examiner should comment on 
whether the subjective complaints are 
supported by objective findings; whether 
any pain is visibly manifested upon 
palpation and movement of the right knee; 
and whether there are any other objective 
manifestations that would demonstrate 
disuse or functional impairment of the 
knee due to pain.  
A complete rationale should be provided 
for any opinion given.  If the requested 
medical opinion cannot be given, the 
examiner should state the reason why.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AOJ should 
re-adjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, to include consideration of 
VAOPGCPREC 9-2004 and 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a Diagnostic Codes 5003, 
5010, 5257, 5260, 5261, 5262 (2007) in 
regards to adjudication of the increased 
rating claim for the right knee disorder.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the claims folder should be returned to the 
Board, if otherwise in order.  The purpose of this remand is 
to fulfill VA's duty to assist in further developing the 
veteran's claims by obtaining a VA medical examination and 
medical nexus opinion.  The veteran is advised that failure 
to cooperate by not reporting for examination may result in 
the denial of the claim.  38 C.F.R. § 3.655 (2007).  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).



_________________________________________________
A. BRYANT
Veterans' Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. §§ 20.1100(b)(2007).











 Department of Veterans Affairs


